DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-6,  in the reply filed on 08/03/2022, is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.
	Applicants further elect montmorillonite as specific silicate clay and zinc oxide as specific metallic oxide. Claims 1 and 3-5 read on the elected species an are under examination; Claims 2 and 6 do not read on the elected species and are withdrawn from consideration.
Claims 1-20 are pending, claims 1 and 3-5 are under examination.

Priority
	Acknowledge is made for priority claiming from TW108130097, filed on 08/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 is being considered by the examiner except TW280261, TW270529 and TW593480 which have no English Translation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lagaron Cabello et al. (US20140187413).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Lagaron Cabello et al. teaches nanocomposite materials comprising nanoclays as support of metal oxide particles which give the materials multi-functional properties. Said properties are obtained through the formulation of a specific type of additives based on layers of natural and/or synthetic clays which are intercalated with metal oxides with antimicrobial and/or oxygen sequestrating and/or catalytic and/or
self-cleaning and/or anti-abrasive capacity; and which may optionally contain other organic, metal, inorganic compounds or combination thereof which may exercise a role of compatibilization and/or dispersion and/or increase in the functionality of the metal oxides and/or providing new functionalities, both passive of physical strengthening and active such as biocide character, antioxidant and chemical-species absorbers (abstract). Zinc oxide is known for its antimicrobial properties and is used in the manufacturing of antiseptic pomades and cosmetics products. It, likewise, has excellent properties in ultraviolet, for which reason it is used as a protector pigment against ultraviolet light (page 1, [0010]). In the present invention the functional or active
properties are generically conferred or reinforced by the incorporation in clays of oxides of zinc, zirconium, cerium, titanium, magnesium, manganese, palladium, aluminium, iron, copper, molybdenum, chromium, vanadium, cobalt or other metals of groups III to XII of the periodic table and which may optionally contain other organic, inorganic or
metal substances, either natural or synthetic with, for example biocide, antioxidant and oxygen sequestrating capacity in the structure of the nanoclays. Some metal oxides such as zinc oxide have antimicrobial activity, and can be used in applications
requiring inhibition of microbial growth. a first aspect of the present invention
relates to nanoclays comprising metal oxides intercalated in their structure. nanoclays are understood as those layered structures of clay, of micrometric size which
are dispersed in nanometric size (under 100 nm) (page 3, [0031-0039]). More
preferably, the nanoclays are selected from the group formed by: clays of montmorillonite, kaolinite, bentonite, smectite, hectorite, sepiolite, gibbsite, dickite, nacrite, saponite, halloysite, vermiculite, mica type, and/or mixtures thereof or
with other phyllosilicates, mainly, with or without previous organic and/or inorganic surface modification (page 4, [0040]). The proportion of metal compounds (in percentage form of the metal element) in the nanoclay is less than 99.9%,
more preferably less than 70% and is even more preferably less than 50%., the nanoclays are in a weight proportion from 0.01 % to 95% with respect to the
total of the nanocomposite material, preferably from 0.01 % to 80% and more preferably from 0.01 % to 35%. (page 5, [0083]; page 6, [0112]). In one embodiment, clay with Titanium oxide and silver show high antimicrobial efficacy (page 11, [0211, 0212]). Nanoclay of ZnO/clay is prepared by the precipitation of instantly formed of ZnO in the presence of clay in one example (page 13, [026-0240). This procedure is substantially the same as applicant’s claim 7. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lagaron Cabello et al. does not teach the claimed invention in one embodiment.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 1 and 3, Lagaron Cabello et al. teaches nanoclay comprising metal oxide, and in one embodiment, nanoclay is montmorillonite; in another embodiment, the metal oxide is zinc oxide. Since zinc oxide is instantly formed in the suspension in the presence of clay, zinc oxide is uniformly dispersed and adsorbed on the surface pf the silicate clay by ionic bonds and Van der Waals forces. Furthermore, since Lagaron Cabello et al. teaches the same or substantially same procedure as applicant’s claim 7 to prepare metal oxide/clay nano composite, the same or substantially nanoparticle Zinc oxide/clay is produced wherein zinc oxide nanoparticle is uniformly dispersed and adsorbed on the surface pf the silicate clay by ionic bonds and Van der Waals forces.
 	Regarding claim 4, Lagaron Cabello et al. teaches metal compounds (in percentage 50- 99.9%, and nanoclays from 0.01 % to 95% with respect; when both are equal weight, the ratio is 1:1, inside of claimed range. Furthermore, the ratio is adjustable parameter, one artisan in the art would have been motivated to optimize this ratio to have this relative broad range of 1/99 to 70:30, especially in the absence of criticality of claimed range. MPEP 2144.05.
Regarding claim 5, Lagaron Cabello et al. teaches combination of metal oxide and in one example clay/titanium oxide/silver for antimicrobial efficacy, since Zinc oxide is known for its antimicrobial properties, it is obvious to have clay/zinc oxide/silver for antimicrobial activities. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613